Judgment unanimously reversed on the law and petition granted, in accordance with the following memorandum: Disciplinary proceedings conducted against an inmate prior to the filing of inmate behavior rules with the Secretary of State must be vacated and expunged from institutional records (Matter of Davidson v Smith, 69 NY2d 677; Matter of Jones v Smith, 64 NY2d 1003). This issue may be raised for the first time on appeal (People ex rel. Roides v Smith, 67 NY2d 899; see also, Matter of Davidson v Smith, supra). We grant the petition to the extent of directing that the findings of guilt based upon the unfiled rules be vacated and that the proceedings be expunged from petitioner’s institutional records. (Appeal from judgment of Supreme Court, Wyoming County, Ostrowski, J. — art 78.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.